Citation Nr: 1823652	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1968, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that additional relevant evidence has been received since the August 2014 statement of the case (SOC), to include VA treatment records and VA examination reports, without a waiver of initial consideration of that evidence from the Agency of Original Jurisdiction (AOJ).  Given the outcome of the decision below, the Veteran is not prejudiced by the Board's adjudication of the claim.  


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. 
§§ 3.340 , 3.341, 4.16 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of headaches, diabetes mellitus type II with hypertension and erectile dysfunction, bilateral lower extremity peripheral vascular disease, bilateral lower extremity peripheral neuropathy, bilateral upper extremity peripheral neuropathy, tinnitus, and bilateral hearing loss, for a combined rating of 70 percent from August 27, 2012, and 90 percent from July 13, 2015.  Thus, the Veteran has met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) since August 27, 2012.  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The evidence of record reflects that throughout the appeal, the Veteran has been unemployed, as he retired from his former career as a security guard in November 2001 after approximately 32 years.  The Veteran asserts that he retired early due to his service-connected headaches, diabetes, peripheral neuropathy, and peripheral vascular disease.  See August 2012 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; see also September 2012 and April 2016 written statements.  He has also reported having a fifth grade education.  Id. 

An August 2012 VA treatment record reflects the Veteran's report of throbbing calf pain bilaterally when walking or standing.  He further reported that he keeps his feet elevated to reduce swelling.  The September 2012 and April 2013 VA examiners determined that the Veteran's claudication pain and neuropathic pain limits his functional ability to perform manual labor.  The examiners found that the Veteran is able to work a sedentary job, but noted his limited ability to walk for short distances.  Additionally, the April 2015 audiologist noted the Veteran's difficulty understanding speech due to his bilateral hearing loss.  The April 2015 VA examiner noted that the Veteran's diabetes would not exclude sedentary or physical occupations, but would moderately impair function, as he would require frequent breaks and flexible hours to accommodate the need to eat and rest.  During his November 2015 VA headache examination, the Veteran reported headaches that require him to lay down in a dark room for at least two hours and sometimes all day.  Thus, the examiner determined that the Veteran's headache disability rendered him unable to work more than a few hours a week, with an unpredictable schedule.  

Given the Veteran's educational background, work history, and the above-cited evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities preclude him from engaging in his former career as a security officer (a position requiring prolonged standing and walking).  

Thus, the Board concludes that the Veteran's service-connected disabilities rendered him unemployable, thereby entitling him to a TDIU.


ORDER

A TDIU is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


